PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/523,720
Filing Date: 26 Jul 2019
Appellant(s): Texas Instruments Incorporated



__________________
Ronald O. Neerings, Reg. No. 34,227
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed April 22, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 11/23/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	Claims 1-27 are pending, with claims 1 and 27 being independent.  All claims stand rejected under 35 U.SC. 102 and/or 35 U.SC. 103 based on one or more of the following prior art references:
Hiromatsu: US 2002/0079881
Applicant-admitted prior art (AAPA) at paragraphs 5-6 of the specification as filed

Javaux: Automated spike analysis for IC production testing solutions, Thesis, University of Liège, 2016

Moessler: US 2014/0164832
Hollman: US 2003/0042921
Cole: US 2018/0364301
The examiner notes that the proposed amendments to claims 25 and 27 in the After-final response filed 4/21/2022 have been entered for purposes of appeal.  See Advisory Action mailed 5/20/2022.
	
	Appellant’s substantive arguments pertain only to alleged deficiencies of Hiromatsu and are directed to the two different claim rejection groupings set forth in the Office action:

	Group I: 35 U.S.C. 102 rejections of claims 1, 8-9, 15-16, 23 and 27 in view of Hiromatsu.  Dependent claims 8, 9 and 16 are not argued separately and therefore stand or fall with claim 1.  Dependent claims 15 and 23 are argued separately.

	Group II: 35 U.S.C. 103 rejections of claims 1-27 over: 	
AAPA in view of Hiromatsu (claims 1-4, 8-11, 15-17 and 23-27)
AAPA in view of Hiromatsu and Javaux (claims 5, 7, 12 and 14)
AAPA in view of Hiromatsu, Javaux and Moessler (claims 6 and 13)
AAPA in view of Hiromatsu and Hollman (claim 18), and
AAPA in view of Hiromatsu and Cole (claims 19-22)
Claims 2-14, 16-22 and 26 are not argued separately and therefore stand or fall with claim 1.  Claims 15 and 23 are argued separately.  Claims 24-25 are not argued separately and therefore stand of fall with claim 23.

	Each of appellant’s arguments is addressed below, with reference to the above-identified claim rejection grouping (Group I or II) to which the argument applies.

Argument 1 (Appeal Br. 9-11):  In the Group I rejections, Hiromatsu does not anticipate claim 1 because Hiromatsu does not disclose “via an interface contactor” in the claim 1 recitation “the stationary integrated circuit test board for coupling to an integrated circuit device under test via an interface contactor”.

	In particular, appellant argues:
“there is no teaching whatsoever whether the ‘IC to be tested’ is on the top side of test board 2 or on the bottom side of test board 2” (Appeal Br. 10-11)
“there is no teaching whatsoever on how the ‘IC to be tested’ is attached to test board 2, thus leaving it to complete speculation as to whether the ‘IC to be tested’ is mounted on the top or bottom of test board 2” (Appeal Br. 11)
“there is no teaching as to exactly how the leads of the “IC to be tested” are attached to test board 2 - be it by solder connection, clamping connections, compression connection, etc., thus leaving it to improper speculation” (Appeal Br. 11)
“There is definitely no socket shown or discloses on test board 2, or anywhere else, for receiving the “IC to be tested” (Appeal Br. 11)
“With a direct connection between signal pads 6 and the input pins of ICs to be tested, Hiromatsu fails to teach or suggest that an interface contact is, or can be, between signal pads 6 and the inputs pins of ICs to be tested” (Appeal Br. 11)
The examiner respectfully disagrees on each point for the following reasons.

	Hiromatsu discloses in Fig. 3 a prior art IC tester adjusting unit, and Hiromatsu discloses in Fig. 1 an IC tester adjusting unit according to an embodiment of the invention.  Figs. 3 and 1 of Hiromatsu are reproduced below for ease of reference.


    PNG
    media_image2.png
    660
    470
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    703
    466
    media_image3.png
    Greyscale

Hiromatsu, Fig. 3 and Fig. 1

The general testing methodology in Fig. 3 and Fig. 1 is the same.  Signal pads 6 of a test board 2, 2’ are brought into contact with under pressure and connected to each input pin of the ICs to be tested (not shown).  A robot frame 3, 3’ supporting a robot 4 engages with a board frame 1, 1’.  The robot 4 positions and sets the measuring probe 5 on each of the signal pads 6 by moving a measuring probe 5 dimensionally within an X-Y plane which is in parallel with the test board 2, 2’, and it also lowers the measuring probe 5 to allow the measuring probe 5 to contact the signal pads 6 under pressure.  The difference between the IC testers of Figs. 3 and 1 relate to how the positional relationship between the robot 4 and the test board 2, 2’ is established - in the prior art arrangement of Fig. 3 the robot frame 3 supporting the robot 4 has positioning holes 3a which engage with positioning pins 8 of a board frame 1 to establish the positional relationship, whereas in the arrangement of Fig. 1 position correcting electrodes 11 are used instead of positioning pins 8 so that the measuring probe 5 of the robot 4 can establish the positional relationship between the robot 4 and the test board 2'.

	Aside from the positioning pin 11/position correcting electrodes 11 distinction, the constructional aspects of test boards 2, 2' of Figs. 3 and 1 are substantially identical.  Importantly, both the test board 2 of Fig. 3 and the test board 2' of Fig. 1 include signal pads 6 for contacting an IC to be tested.  Regarding the function of these signal pads 6, Hiromatsu discloses in paragraphs 6-7 in connection with Fig. 3:

[0006] The test board 2 is a printed-circuit board having a plurality of signal pads 6 are formed on the surface thereof, and it is mounted on the board frame 1 at a given position. Testing input signals which are to be inputted to an IC to be tested are supplied from the IC tester 10 to each of the signal pads 6. The testing input signals are supplied to the test board 2 via connectors provided on the back face of the test board 2, and then they are supplied to the signal pads 6 via pattern wirings formed on the test board 2.
(emphasis added)

[0007] In FIG. 3, six signal pads 6 are illustrated by example for explaining the general construction of the conventional IC tester adjusting unit, the signal pads 6 are formed on the test board 2 by the number corresponding to the testing input signals to be inputted to the IC to be tested. With the test board 2 for testing a plurality of ICs, many signal pads 6 are formed on the test board 2 by the number obtained by multiplying the number of testing input signals by the number of ICs. Such signal pads 6 are brought into contact with under pressure and connected to each input pin of the ICs to be tested when testing the ICs via relay pins so that the testing input signals are inputted to each input pin.
	(emphasis added)

It is therefore clear in both Figs. 3 and 1 of Hiromatsu that: (1) the IC to be tested will be located on the top side of test boards 2, 2' because the signal pads 6 are on the top side of test boards 2, 2' and because “signal pads 6 are brought into contact with under pressure and connected to each input pin of the ICs to be tested” and (2) contact between the signal pads 6 and their respective IC pins is realized by the application of pressure.  Contrary to appellant’s assertions, it is explicitly clear from Hiromatsu teachings where the IC to be tested is located on the test boards 2, 2' (top side) and the manner by which electrical connections between these components are made (pressure).

	Further, while appellant is correct that Hiromatsu doesn’t show a socket, the examiner points out that claim 1 does not require an interface contactor in the form of a socket.  This argument is therefore not persuasive.  Moreover, contrary to appellant’s position, the direct connection between Hiromatsu’s signal pads 6 and the input pins of ICs to be tested is precisely the reason why signal pads 6 constitute “an interface contactor” as claimed - “signal pads 6 are brought into contact with under pressure and connected to each input pin of the ICs”, thus establishing an electrical interface between Hiromatsu’s IC tester 10 (Figs. 3, 1) and the IC to be tested.  This argument is therefore not persuasive.

	The examiner therefore respectfully submits that appellant’s arguments do not persuasively establish reversible error.

Argument 2 (Appeal Br. 11-12):  In the Group I rejections, Hiromatsu does not anticipate claim 1 because Hiromatsu does not disclose “processor-controlled” in the claim 1 recitation “a processor-controlled actuator apparatus coupled to the frame and for moving the probe tip to selectively electrically contact a test point on the stationary integrated circuit test board”.

	In particular, appellant argues:
“Hiromatsu makes no mention of any ‘processor’ or ‘processor control’” (Appeal Br. 11)
“Examiner fails to set forth any evidence that controller 7 is ‘processor controlled’, thus leaving it to undue speculation” (Appeal Br. 11)
“[Hiromatsu’s] controller 7 could instead be programmed logic” (Appeal Br. 11)
In response, as explained at pages 10-11 of the Office action (102 rejection of claim 1) and page 3 of the Office action (Response to Arguments), Hiromatsu’s controller 7 controls operation of the robot 4 (Hiromatsu, e.g., paragraph 8), and operation of Hiromatsu’s robot 4 in the embodiment of Fig. 1 entails positioning of the robot 4 relative to the test board 2' based on calculations and detection by the measuring probe 5 (Hiromatsu, e.g., paragraphs 33-34).  Further details of Hiromatsu’s positioning methodology cited in the Office action are disclosed by Hiromatsu at paragraphs 35-37 in connection with Fig. 2.  In particular, by detecting DC voltages applied to the to the position correcting electrodes 11, a central point P0 of each position correcting electrode 11 is calculated so that a positional relation between the test board 2' relative to the robot frame 3' on the X-Y plane can be calculated with high accuracy (Hiromatsu, paragraphs 35-36).  In this way, the positional relation between the robot frame 3' and test board 2' in Fig. 1 can be prescribed by calculating and detecting positions of the position correcting electrodes 11 provided on the test board 2' so that the measuring probe 5 can be positioned and set onto the signal pads 6 without being influenced by the deformation of the board frame 1' or test board 2' (Hiromatsu, e.g., paragraph 37).

	To summarize, Hiromatsu discloses: (1) detection of voltages applied to the position correcting electrodes 11, (2) calculations based on the detected voltages for determining the positional relationship between the robot frame 3' and test board 2', and (3) subsequently controlling the measuring probe 5 based on the determined positional relationship to position the measuring probe 5 onto the signal pads 6.  It is therefore clear that Hiromatsu implements calculational processing of acquired voltage information, with the results of the processing being used to control an actuator for suitably positioning the measuring probe 5 onto the signal pads 6.  For these reasons, the examiner maintains that Hiromatsu discloses “a processor-controlled actuator apparatus” as required by claim 1.

	While appellant correctly observes that Hiromatsu does not use the words “processor” or “processor control”, appellant nonetheless wholly fails to address the factual considerations presented in the Office action to support its conclusion that Hiromatsu discloses “a processor-controlled actuator apparatus”, including the citations/discussions of pertinent passages and figures of Hiromatsu.  Appellant’s statement at page 11 of the Appeal Brief that “[e]xaminer fails to set forth any evidence that controller 7 is ‘processor controlled’” is therefore not well taken, especially because appellant’s previous statement at page 11 of the Appeal Brief:
Examiner opines that “Hiromatsu necessarily includes a processor-controlled actuator apparatus coupled to the frame for moving a probe tip to selectively electrically contact a test point on the stationary integrated circuit test board (Hiromatsu, e.g., Fig. 1 and paragraphs 29-39, IC tester ...” (OA dated 11/23/2021, p. 10, line 18 - p. 11, line 4)
sets forth the very figures and passages of Hiromatsu relied upon as evidence in the Office action as teaching “processor controlled”.  The examiner further notes that the language attributed to the examiner by appellant in the above-reproduced statement does not appear in the Office action.  Rather, the passage of the Office action cited by appellant actually states:
	a processor-controlled actuator apparatus coupled to the frame and for moving the probe tip to selectively electrically contact a test point on the stationary integrated circuit test board (Hiromatsu, e.g., Fig. 1 and paragraphs 29-39, IC tester adjusting unit of Fig. 1 includes a controller 7 for controlling operation of the robot 4; the robot 4 can position and set the measuring probe 5 onto the signal pads 6 based on the result of calculation and detection by the measuring probe 5; note that Hiromatsu necessarily includes a actuator for positioning/setting of the measuring probe 5, with the actuator being controlled by the controller 7).

	Finally, appellant’s statement “[indeed], while speculating, it seems controller 7 could instead be programmed logic” is understood to make the argument that Hiromatsu’s functionality could be implemented by programmable logic, and that the claim term “processor” has a scope excludes programmable logic devices, e.g., application-specific integrated circuits (ASICs) or field-programmable gate arrays (FPGAs).  However, appellant provides no discussion as to why the term “processor” or “processor-controlled”, as used in the specification, would be understood by one of ordinary skill in the art to be restricted in this manner.  The specification is understood to disclose that “processor” has a scope that includes a CPU (see, e.g., Specification, paragraph 28, “Thus, EPA 120, as part of computational system 100, includes processor control (e.g., by computing system 102) for electromechanically positioning a probe tip(s) …); also see Specification, paragraph 26, “CPU 106 refers to the data processing capability of computing system 102, and as such may be implemented by one or more CPU cores, co-processing circuitry, and the like”; also see Specification, paragraph 38, “Alternatively, the coordinate determination may be by a processor-based system, whether [CPU-based] computational system 100 or otherwise”) (emphasis added).  But this scope is provided by way of example only, and the specification does not limit the term “processor” to only CPUs.  The broadest reasonable interpretation of “processor” adopted by the examiner is something that performs data/measurement processing, e.g., applying calculation/computations to data/measurements to obtain a result.  Accordingly, even if Hiromatsu’s functionality would be implemented by a programmable logic device (e.g., an ASIC or FPGA), such devices would still constitute a “processor” in accordance with the BRI because they would apply calculation/computations to Hiromatsu’s voltage measurements to obtain a result which is used to prescribe the positional relation between the robot frame 3' and test board 2' in Hiromatsu’s embodiment of Fig. 1, as discussed above.

	The examiner therefore respectfully submits that appellant’s arguments do not persuasively establish reversible error.

Argument 3 (Appeal Br. 12-13):  In the Group I rejections, Hiromatsu does not anticipate claim 15 because Hiromatsu does not disclose “wherein the frame is spatially adjustable relative to the test board”.

	In particular, appellant argues with reference to highlighted portions of paragraphs 32-34 of Hiromatsu:
	[This] confirms that electrodes 11 are not used to “spatially adjust” robot frame 3’ with respect to board frame 1’, but instead robot 7 uses electrodes 11 to determine correct positioning of the robot 7 whether or not the robot frame 3’ is mispositioned or not”. 
Respectfully, appellant misapprehends the nature of the claim rejection.  The Office action’s position is not that Hiromatsu’s position correcting electrodes 11 of Fig. 1 are used to spatially adjust robot frame 3’ with respect to board frame 1’.  As explained in connection with the rejection of claim 15 in the Office action, unlike the prior art IC tester of Fig. 3 of Hiromatsu, in the IC tester of Fig. 1 of Hiromatsu the board frame 1' has no conventional positioning pins 8 and the robot frame 3' has no conventional positioning holes 3a engaging with the conventional positioning pins 8.  Instead, in the arrangement of Fig 1 the robot 4 calculates and detects the relative positional relation between the robot coordinate system and the test board 2' with high accuracy by detecting correct positions of the position correcting electrodes 11 using the measuring probe 5.  In other words, Hiromatsu’s embodiment of Fig. 1 tolerates positional variation between the board frame 1' and the robot frame 3' – such positional variation is taken into account and accommodated by detection of the position correcting electrodes 11 by the measuring probe 5.  Accordingly, positioning of the robot frame 3' relative to the board frame 1' in Fig. 1 is adjustable/variable to some degree – a mechanically fixed relative positioning (such as in Hiromatsu’s prior art IC tester of Fig. 3 in which relative positions are mechanically constrained by positioning pins 8) is not used in the IC tester of Fig. 1.

	The examiner therefore respectfully submits that appellant’s arguments do not persuasively establish reversible error.

Argument 4 (Appeal Br. 13-14):  In the Group I rejections, Hiromatsu does not anticipate claim 23 because Hiromatsu does not disclose “in response to processor-mapped conductive path data descriptors of the integrated circuit test board” in the claim 23 recitation “wherein the processor-controlled actuator apparatus is for sequentially moving the probe tip to selectively electrically contact different test points on the integrated circuit test board in response to processor-mapped conductive path data descriptors of the integrated circuit test board”.

	In particular, appellant argues no teaching of the examiner’s determination that “the controller 7 necessarily includes processor-mapped conductive path data descriptors of the integrated circuit test board in order to place the measuring probe 5 on the signal pads 6” as set forth at page 13 of the Office action is to be found in Hiromatsu.  The examiner respectfully disagrees.

	Figs. 3 and 1 of Hiromatsu are again reproduced below for ease of reference.  Hiromatsu discloses in Fig. 3 a prior art IC tester adjusting unit, and Hiromatsu discloses in Fig. 1 an IC tester adjusting unit according to an embodiment of the invention.  The general testing methodology in Fig. 3 and Fig. 1 is the same.  Signal pads 6 of a test board 2, 2’ are brought into contact with under pressure and connected to each input pin of the ICs to be tested (not shown).  A robot frame 3, 3’ supporting a robot 4 engages with a board frame 1, 1’.  The robot 4 positions and sets the measuring probe 5 on each of the signal pads 6 by moving a measuring probe 5 dimensionally within an X-Y plane which is in parallel with the test board 2, 2’, and it also lowers the measuring probe 5 to allow the measuring probe 5 to contact the signal pads 6 under pressure.


    PNG
    media_image2.png
    660
    470
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    703
    466
    media_image3.png
    Greyscale

Hiromatsu, Fig. 3 and Fig. 1
	
	The difference between the IC testers of Figs. 3 and 1 relates to how the positional relationship between the robot 4 and the test board 2, 2’ is established.  In the prior art IC tester of Fig. 3 the robot frame 3 supporting the robot 4 has positioning holes 3a which engage with positioning pins 8 of a board frame 1 to establish the positional relationship.  According to Hiromatsu, this allows the positional relationship between the robot 4 and the test board 2 to be “prescribed with high accuracy so that the robot 4 can position and set the measuring probe 5 onto the signal pads 6 with accuracy” (Hiromatsu, e.g., paragraph 9).  In other words, the coordinate frame of the robot 4 is fixed relative to the test board 2 and its signal pads 6 in a known, defined manner by virtue of the pin/hole arrangement.  However, according to Hiromatsu, the use of positioning pins 8 in the prior art arrangement of Fig. 3 is problematic in terms of cost and design.  Accordingly, in Hiromatsu’s IC tester of Fig. 1, positioning pins 8 are not used.  So, the problem Hiromatsu seeks to solve is this – without the use of positioning pins 8, how can the positional relationship between the robot 4 and the test board 2’ in Fig. 1 be accurately determined after the robot frame 3’ supporting the robot 4 engages with the board frame 1’ so that the measuring probe 5 can be controlled to contact the signal pads 6 with the requisite accuracy?

	Hiromatsu’s solution to this problem is to provide position correcting electrodes 11 instead of pins and holes.  In an initial state (e.g., when the robot frame 3’ first engages with a board frame 1’), the positional relationship between the robot coordinate system and the test board 2' fixed onto the board frame 1' is not prescribed with high accuracy so that the robot 4 cannot position and set the measuring probe 5 onto the signal pads 6 with high accuracy (Hiromatsu, e.g., paragraph 32).  However, the robot 4 subsequently positions and sets the measuring probe 5 onto the position correcting electrodes 11 at approximate positions, so that the measuring probe 5 can probe locations close to the approximate positions of the position correcting electrodes 11 at fixed intervals, thereby calculating and detecting correct positions of the position correcting electrodes 11 (Hiromatsu, e.g., paragraphs 33-34).  With this information, the positional relationship between the robot 4 and the test board 2’ can be accurately determined, and the robot 4 can be controlled such that the measuring probe 5 can be positioned and set onto the signal pads 6 (Hiromatsu, e.g., paragraphs 37-38) with suitable accuracy.  It is therefore necessarily true in Hiromatsu’s arrangement of Fig. 1 that the processor-controlled actuator apparatus (i.e., the actuator that positions measuring probe 5) is for sequentially moving the probe tip (tip of measuring probe 5) to selectively electrically contact different test points (signal pads 6) on the integrated circuit test board (test board 2’) in response to processor-mapped conductive path data descriptors of the integrated circuit test board (the controller 7 controls the robot 4 and necessarily employs a predetermined mapping in order to locate the measuring probe 5 onto each signal pad 6, with the mapping being corrected based on the calculated positions of the position correcting electrodes 11).

	For these reasons, the examiner submits that at least Figs. 1, 3 and paragraphs 32-39 of Hiromatsu cited at page 13 of the Office action disclose “wherein the processor-controlled actuator apparatus is for sequentially moving the probe tip to selectively electrically contact different test points on the integrated circuit test board in response to processor-mapped conductive path data descriptors of the integrated circuit test board” as set forth in claim 23.

	The examiner therefore respectfully submits that appellant’s arguments do not persuasively establish reversible error.

Argument 5 (Appeal Br. 15-17):  In the Group I rejections, Hiromatsu does not anticipate claim 27 because Hiromatsu does not disclose “via an interface contactor” in the claim 27 recitation “the stationary integrated circuit test board for coupling to an integrated circuit device under test via an interface contactor”.

	Appellant’s arguments presented here are identical in substance to those discussed above in connection with Argument 1 regarding the “via an interface contactor” language of claim 1.  For the same reasons discussed above with respect to Argument 1, the examiner respectfully submits that appellant’s arguments do not persuasively establish reversible error.

Argument 6 (Appeal Br. 17):  In the Group I rejections, Hiromatsu does not anticipate claim 27 because Hiromatsu does not disclose “enabling operation of a processor in communication with the frame and for moving a probe tip to selectively electrically contact a test point on the stationary integrated circuit test board”.

	Appellant’s arguments presented here are identical in substance to those discussed above in connection with Argument 2, i.e., “Hiromatsu makes no mention of any ‘processor’ or ‘processor control’”, “Examiner fails to set forth any evidence that controller 7 is ‘processor controlled’, thus leaving it to undue speculation”, and “[Hiromatsu’s] controller 7 could instead be programmed logic”.  For the same reasons discussed above with respect to Argument 2, the examiner respectfully submits that appellant’s arguments do not persuasively establish reversible error.

Argument 7 (Appeal Br. 19-21):  In the Group II rejections, AAPA in view of Hiromatsu does not render claim 1 obvious because Hiromatsu does not disclose “via an interface contactor” in the claim 1 recitation “the stationary integrated circuit test board for coupling to an integrated circuit device under test via an interface contactor”.

	In response, appellant’s argument is not persuasive for the reason that the Office action does not rely on Hiromatsu as teaching “the stationary integrated circuit test board for coupling to an integrated circuit device under test via an interface contactor”.  AAPA is instead relied upon for this teaching (Office action, page 15).

	Appellant’s argument therefore does not persuasively establish reversible error.

Argument 8 (Appeal Br. 21):  In the Group II rejections, AAPA in view of Hiromatsu does not render claim 1 obvious because Hiromatsu does not disclose “processor-controlled” in the claim 1 recitation “a processor-controlled actuator apparatus coupled to the frame and for moving the probe tip to selectively electrically contact a test point on the stationary integrated circuit test board”.

	Appellant’s arguments presented here are identical in substance to those discussed above in connection with Argument 2, i.e., “Hiromatsu makes no mention of any ‘processor’ or ‘processor control’”, “Examiner fails to set forth any evidence that controller 7 is ‘processor controlled’, thus leaving it to undue speculation”, and “[Hiromatsu’s] controller 7 could instead be programmed logic”.  For the same reasons discussed above with respect to Argument 2, appellant’s arguments do not persuasively establish reversible error.

Argument 9 (Appeal Br. 24-25):  In the Group II rejections, AAPA in view of Hiromatsu does not render claim 15 obvious because Hiromatsu does not disclose “wherein the frame is spatially adjustable relative to the test board”.

	Appellant’s arguments presented here are identical in substance to those discussed above in connection with Argument 3 regarding the “wherein the frame is spatially adjustable relative to the test board” language of claim 15.  For the same reasons discussed above with respect to Argument 3, appellant’s arguments do not persuasively establish reversible error.

Argument 10 (Appeal Br. 26-27):  In the Group II rejections, AAPA in view of Hiromatsu does not render claim 23 obvious because Hiromatsu does not disclose “in response to processor-mapped conductive path data descriptors of the integrated circuit test board” in the claim 23 recitation “wherein the processor-controlled actuator apparatus is for sequentially moving the probe tip to selectively electrically contact different test points on the integrated circuit test board in response to processor-mapped conductive path data descriptors of the integrated circuit test board”.

	Appellant’s arguments presented here are identical in substance to those discussed above in connection with Argument 4.  For the same reasons discussed above with respect to Argument 4, appellant’s arguments do not persuasively establish reversible error.

Argument 11 (Appeal Br. 29-30):  In the Group II rejections, AAPA in view of Hiromatsu does not render claim 27 obvious because Hiromatsu does not disclose “via an interface contactor” in the claim 27 recitation “the stationary integrated circuit test board for coupling to an integrated circuit device under test via an interface contactor”.

	Appellant’s arguments presented here are identical in substance to those discussed above in connection with Argument 1 regarding the “via an interface contactor” language of claim 1.  For the same reasons discussed above with respect to Argument 1, appellant’s arguments do not persuasively establish reversible error.

Argument 12 (Appeal Br. 30-31):  In the Group II rejections, AAPA in view of Hiromatsu does not render claim 27 obvious because Hiromatsu does not disclose “enabling operation of a processor in communication with the frame and for moving a probe tip to selectively electrically contact a test point on the stationary integrated circuit test board”.

	Appellant’s arguments presented here are identical in substance to those discussed above in connection with Argument 2, i.e., “Hiromatsu makes no mention of any ‘processor’ or ‘processor control’”, “Examiner fails to set forth any evidence that controller 7 is ‘processor controlled’, thus leaving it to undue speculation”, and “[Hiromatsu’s] controller 7 could instead be programmed logic”.  For the same reasons discussed above with respect to Argument 2, appellant’s arguments do not persuasively establish reversible error.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANIEL R MILLER/Primary Examiner, Art Unit 2863
    
                                                                                                                                                                                                    Conferees:
/ARLEEN M VAZQUEZ/Supervisory Patent Examiner, Art Unit 2865    
                                                                                                                                                                                        /DANIEL J WU/RQAS, OPQA                                                                                                                                                                                                        









Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.